Title: Tuesday April 29th. 1766.
From: Adams, John
To: 


       At Boston. To this day the Superiour Court was adjourned: Hutchinson, Lynde and Cushing were present. Two of the Bar, agreed to continue an Action. Hutchinson leans over and orders Winthrop to minute an Agreement to continue. We will consider of it, says he. Another of the Bar, moved for a Continuance and no Opposition. Hutchinson orders the Clerk to enter it, a Motion for a Continuance, &c. Then the Court went to playing off a Farce, and to trying to get a Cause for the Jury. But none was then ready. Then Hutchinson proposed, what if we should adjourn to the first Tuesday in June. Then Otis and Swift moved that Complaints might be read and passed upon. Affirmed. Hutchinson said, “I shall be very open in my Judgment. I am not for making up Judgment on any Complaints. I am upon Princi­ple in it—it would not be regular, nor prudent at this critical Juncture.” Cushing thought “that in some Cases of Necessity, it might be done”—with one of his most Jesuitical Looks. Lynde declared he would not belong to the General Court, in all Advents, this Year. Hutchinson seemed in Tortures.—” He wanted to be out of Town, to be at Home. He was never so easy as when he was there. He did not love to spend his Time idly. If there was no Business to be done, he was for being where he could be imploy’d.”
       Thus the C.J. is now mustering up Fortitude enough to make public, to manifest his Desire to comply, with the Stamp-Act, and to assist in carrying it into Execution. In Order to lay claim to the Protection of the House of Commons, and to claim a Compensation for his Damages. Ay! he is now assuming the Character of a dutiful and loyal Subject.
       I kept an obstinate Silence, the whole Time, I said not one Word for, or against the Adjournment. I saw the Court were determined before they came in, and they had no Right to expect that I would fall in with that Determination. And I had no Disposition to foment an opposition to it, because, an Opposition made with any Warmth might have ended in the Demolition of the Earthly House of his Honours Tabernacle.
       But let me look back to the Sixth Page in this Book, i.e. to Tuesday. 11th. of March 1766, and read, What was said by Cushing, Lynde &c.—and can we be sufficiently amazed at the Chickanery, the Finess, the Prevarication, the Insincerity, the simulation, nay the Lyes and Falshoods of the Judges of the Superiour Court. These are harsh Words, but true. The Times are terrible, and made so at present by Hutchinson C.J. I cannot say, that Oliver fibbed, but Cushing did abominably on 11th. March.
       Nathaniel Hatch says they are right— “for nothing hindered the Repeal of the Stamp Act, but what has been done here—the Riots, and Resolves, and doing Business &c.”
       Thus America will ring with Riots, Resolves, opening Courts, Instructions, Edes & Gills Gazette-Writers &c. All the Evil will be laid upon them—and the Congress too, and recalling Orders for Goods.
      